May 28, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
            GRACE INSTRUMENT INDUSTRIES, LLC, Appellant

NO. 14-15-00269-CV                          V.

   MELDEN SCHMIDT AND OFI TESTING EQUIPMENT, INC., Appellee
              ________________________________

     Today the Court heard appellee's motion to dismiss the appeal from the
judgment signed by the court below on March 2, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Grace Instrument Industries, LLC.


      We further order this decision certified below for observance.